      Case 18-13469-elf        Doc 91-1 Filed 06/17/21 Entered 06/17/21 12:33:01                    Desc
                                    Notice of Default Page 1 of 1

                                         KML LAW GROUP, P.C.
                                   THE BNY INDEPENDENCE CENTER
                                    701 MARKET STREET SUITE– 5000
                                        PHILADELPHIA, PA 19106
                                          www.kmllawgroup.com

                                                May 5, 2021

Brad J. Sadek
Sadek and Cooper
1315 Walnut Street, Suite 502
Philadelphia, PA 19107

RE:      NOTICE OF DEFAULT UNDER COURT APPROVED STIPULATION
         LOAN CARE SERVICING CENTER, INC vs. Todd D. Polin and Heather E. Polin
         Case No. 18-13469 ELF
         Last 4 Digits of Loan No. 7248

Dear Sir or Madam:

      Please be advised that your client is in default under the terms of the Stipulation that was approved by
the Bankruptcy Court. Under the terms of the Stipulation, your client must cure the default within fifteen (15)
days of this Notice. The amount in default is itemized as follows and set forth in the attached payment
history;
   Regular mortgage payments for the months of January 2021 through April 2021 in the amount of
         $1,469.79 per month and for the month of May 2021 in the amount of $1,536.20 per month;
   Less Debtor Suspense credit in the amount of $1,306.14;

                 The total due is $6,109.22 and must be received on or before May 20, 2021.

      The monthly payment for June 2021 is/will be due on the 1st day of the month and is not included in
       the figure listed above.

NOTICE TO BORROWER: Please call your attorney with any questions. We are not permitted under the
Rules of Professional Responsibility to speak with you directly.

      Only certified funds, money order, or a check from an attorney trust account will be accepted to
cure the default. Cash or personal checks will not be accepted. If you have proof that payments were made,
fax that proof to our office at 215-825-6406. If payment is not made, we will file a Certification with the
Court and request relief from the Bankruptcy stay.

                                                 KML Law Group, P.C.
                                                 /s/ Rebecca A. Solarz Esquire
                                                 Rebecca A. Solarz Esquire
                                                 KML Law Group P.C.
                                                 BNY Mellon Independence Center
                                                 701 Market Street, Suite 5000
                                                 Philadelphia, PA 19106
                                                 215-825-6327


cc:      Todd D. Polin Heather E. Polin
